Citation Nr: 1731308	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hip disability, including as secondary to service-connected lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1958 to February 1960 and from January 1991 to June 1991, with subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied the Veteran's request to reopen a previously denied claim for service connection for hip condition.

In November 2014, the Board reopened the Veteran's claim for right hip disability and remanded the claim for service connection for further evidentiary development.

In May 2015 and January 2017, the Board again remanded the claim for further development. The matter now returns to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of bilateral degenerative joint disease of the hips.

2. The Veteran has a service connected lumbar spine disorder, diagnosed as lumbar discogenic disc disease, currently evaluated as 40 percent disabling. 

3. The evidence of record fails to establish a nexus between the Veteran's current right hip disability and any injury or event in service. 

4. The Veteran's right hip disability was not proximately caused or aggravated by his service connected lumbar spine disorder. 


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by active service, including as due to service-connected lumbar spine disorder, nor may degenerative joint disease of the right hip be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in October 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided a VA medical examination, including an opinion, in January 2015, as well as supplemental opinions in July 2016 and February 2017. The Board found portions of the January 2015 VA examination and the July 2016 supplemental opinion to be inadequate and remanded the Veteran's claim in May 2015 and January 2017, respectively. A February 2017 supplemental opinion was provided in accordance with the January 2017 remand. The February 2017 supplemental opinion is adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection for a Right Hip Disability

The Veteran contends that he incurred a right hip disability during active service. He alternatively contends that his service-connected lumbar strain caused or aggravated (permanently worsened) his right hip disability.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for certain chronic diseases, such as arthritis, if diagnosed as such in service or manifested to a compensable degree within one year after a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310 (a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310 (a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310 (b)).

Factual Background and Analysis

The Veteran contends that he has a right hip disability that was incurred during service. The Veteran has specified that, while on active duty in Saudi Arabia in 1991, he injured his right hip when he jumped about 8 feet off a 2 and a half ton truck onto a dune. See, e.g., June 2015 statement. He asserts that his right hip disability stems from the same injury that resulted in his service-connected lumbar spine disability. Both he and his wife have asserted that the Veteran experienced continuous right hip pain following service. See, e.g., January 2007 lay statement of E.R., Veteran's spouse. 

The Veteran's service treatment records show no evidence of injury to his right hip or treatment for any disabilities of the hips, but they do contain several entries of low back pain and strain in 1991.

Post-service, the Veteran submitted a claim for service connection for "back and hip," in June 1994, indicating treatment between 1990 and 1991. A March 1997 VA treatment record noted that the Veteran complained of pain in waistline projecting toward right hip area "since long." Physical examination revealed tenderness in the lumbosacral area, right greater than left. The examiner assessed low back pain with radiation. On April 1998 VA spine examination, the Veteran reported mild to moderate low back pain with radiation to right leg, lateral aspect associated with numbness. An October 1999 VA progress note noted a complaint of right hip area pain. Physical examination showed right hip area tenderness. A June 2002 VA treatment record also reflected a complaint of right hip pain. 

The Veteran's initial claim for hip disability was finally denied in a July 2002 Board decision on the basis of no current disability.

Following the denial, an April 2003 VA treatment record noted right hip pain and assessed osteoarthritis of right hip. A July 2004 VA treatment record assessed degenerative joint disease of the right hip. However, it was not indicated on either date whether such diagnoses were made on the basis of imaging studies of the right hip.

Rather, the first imaging study of record is dated from June 2007. This x-ray report reflects mild degenerative changes of the bilateral hips.

In its November 2014 Decision, the Board reopened the Veteran's claim for service connection for right hip disability on the basis of the newly submitted evidence reflecting a current right hip disability. The Board then remanded the Veteran's claim for a VA examination and opinion regarding whether the Veteran's right hip disability was due to service or his service-connected lumbar spine disability.

The January 2015 VA examiner rendered a negative etiological opinion, reasoning that there was no evidence of any hip osteoarthritis during service, and that the condition was first seen in 2007. The examiner also opined that the service-connected lumbar condition was not affecting the hip joints, reasoning "these areas are not having etiologic connection in terms of pathophysiology for pain or conditions among each[h] other."

In May 2015, the Board remanded the Veteran's appeal for a supplemental opinion, noting that the January 2015 VA examiner did not indicate whether the right hip disability was aggravated by the lumbar spine disability.

In a July 2016 supplemental opinion, the examiner opined that the lumbar spine disability did not have any effect in actual bilateral hip pain or degenerative joint disease. Actual degenerative joint disease in both hips is due to aging and not due to any spine conditions. These are two different anatomical areas not related in terms of anatomy or biomechanics.

In January 2017, the Board again remanded the Veteran's appeal for a supplemental opinion, noting that the July 2016 supplemental opinion did not consider the Veteran's complaints of hip pain following service. The Board found the Veteran and his spouse's testimony to be both competent and credible. The Board also noted that the examiner did not consider diagnoses of osteoarthritis and degenerative joint disease in April 2003 and July 2004. 

In a February 2017 supplemental opinion, the same VA examiner who authored the January 2015 examination and the July 2016 supplemental opinion opined that the Veteran's actual right hip condition is related to aging. The examiner indicated that his condition is bilateral and is not solely seen in the right hip joint. There was no evidence showing continuous and chronic right hip pain or treatments after service so as to account for a permanent impairment related to service and affecting only the right hip joint. X-rays showing bilateral degenerative joint disease first appeared in 2007, years after service. Further, the examiner noted that even after the finding of degenerative joint disease, there was no evidence of hip treatments in the medical records. The examiner opined that pain the right hip when the Veteran was in active service was not an early manifestation of actual bilateral degenerative joint disease since the condition is bilatearal in nature, but rather could have been an acute inflammation in the trochanteric area in his right hip during service. However, the examiner noted that this was not the actual condition causing pain as this was not an early manifestation of degenerative joint disease since that condition is mainly due to aging and not due to a traumatic event. See February 2017 Supplemental Opinion. 

Regarding the effect of the Veteran's service connected lumbar spine condition on his right hip, the examiner referred to his explanation in the previous July 2016 supplemental opinion. Id.  In that opinion, the examiner noted that a baseline level of severity for the Veteran's right hip condition could not be determined based upon the available medical evidence because the lumbar spine condition did not have any effect in actual bilateral hip pain or degenerative joint disease.  This was because the actual degenerative joint disease in both hips was due to aging and not due to any spine conditions. The examiner explained that these are two different anatomical areas not related in terms of anatomy or biomechanics. See July 2016 Supplemental Opinion.
 
The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a right hip disability, including as due to service-connected lumbar spine disorder. The Veteran contends that he incurred a right hip disability during active service or, alternatively, his service-connected lumbar spine disability caused or aggravated (permanently worsened) his right hip disability. The record evidence does not support his assertions concerning the etiology of his current right hip disability. The available treatment records show complaints of right hip pain but no diagnoses of a disability until, at earliest, April 2003. As noted above, the April 2003 diagnosis of osteoarthritis of the right hip and the July 2004 diagnosis of DJD of the right hip did not indicate whether these diagnoses were made on the basis of imaging studies of the right hip. The Board would note that the February 2017 VA examiner failed to address these earliest diagnoses of osteoarthritis, focusing instead on the Veteran's 2007 diagnosis, which contained the first imaging study of record. Despite this omission, the Board is satisfied that the examiner gave appropriate consideration to the Veteran's contentions regarding his symptoms and to the medical evidence of record. The Board therefore finds that the examiner substantially complied with the instructions on remand. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Although the lack of contemporaneous treatment records showing injury to the Veteran's right hip or treatment for any disability of the hips does not in and of itself preclude the granting of service connection, the Board finds that there is no clinical evidence to support the conclusion that any chronic disorder resulted from any incident of active service. While the Veteran has contended that he experienced right hip pain during and after service, and the Board has found those statements to be competent and credible, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Regarding the Veteran's complaints of pain, the February 2017 supplemental opinion offered an alternative as to what may have caused the Veteran's pain, including the possibility that he suffered from acute inflammation in the trochanteric area of the right hip during service. Overall, the examiner provided a reasoned explanation as to why the Veteran's current degenerative joint disease was not related to the 1991 injury he sustained in Saudi Arabia, which was the source of his service connected lumbar spine disability. In particular, the Board finds the examiner's observation that the Veteran's bilateral hip degenerative joint disease is not related to a traumatic event to be particularly persuasive. The Board also finds the examiner's opinion that the Veteran's degenerative joint disease is related to age to be persuasive. With regards to aggravation, the examiner has opined on several occasions that the Veteran's age-related degenerative joint disease was not caused or aggravated by his lumbar spine disorder and that these two conditions are distinct and involve separate and unrelated anatomical areas. 

In sum, the Board finds the VA examiner's opinion highly probative to the questions at hand. The examiner possesses the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiner provided an adequate rationale in determining that the Veteran's right hip disability was less likely as not caused by an in service injury or event and that it was not caused or aggravated by his service-connected lumbar spine disability. His opinions were based on examinations and interviews of the Veteran. The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence. It is clear that the examiner took into consideration all relevant factors in giving his opinions. 

The Board notes that the contrary opinions of record come from the Veteran's statements. The medical evidence does not support the Veteran's contentions that his right hip disability is related to service or his lumbar spine disability and therefore his statements are without probative value. 

In sum, the Board finds it reasonable to conclude that the preponderance of the evidence supports the finding that the Veteran's right hip disability is unrelated to service, and there is no competent and credible evidence indicating that the bilateral hip degenerative joint disease he currently experiences manifested to a compensable degree within a year following discharge from service. Likewise, the weight of the competent and probative evidence does not show the Veteran experienced a right hip disability continuously after his separation from service, or that his current degenerative joint disease is related to his period of service, to include as secondary to his service connected lumbar spine disorder. Accordingly, service connection for a right hip disability is not warranted on any basis.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right hip disability, including as secondary to service-connected lumbar spine disorder is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


